   Case 1:19-cv-02578-TFH Document 18-18 Filed 11/13/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

          v.                        Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                               ICE

                             Exhibit 11
        Case 1:19-cv-02578-TFH Document 18-18 Filed 11/13/20 Page 2 of 4

                                                                    Office of Information Governance and Privacy

                                                                    U.S. Department of Homeland Security
                                                                    500 12th St., SW
                                                                    Washington, D.C. 20536




                                       September 30, 2020

Madeline Mulkern
Electronic Frontier Foundation
815 Eddy Street
San Francisco, CA 94109

RE:    Electronic Frontier Foundation v. DHS; 19-cv-02578
       ICE FOIA Case Number 2019-ICLI-00060

Dear Ms. Mulkern:

This letter is a supplemental response to your Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated November 5, 2018. You have
requested any and all records created or received by HSI or CBP between January 3, 2012 (the
date of the Supreme Court’s opinion in Jones) and the date of this request, concerning:

• Policies and/or procedures regarding the use of GPS tracking devices on vehicles crossing the
border.
• Training manuals and/or training materials on the use of GPS tracking devices on vehicles
crossing the border.

ICE has considered your request under the FOIA, 5 U.S.C. § 552.

For this production ICE re-reviewed 953 pages of records. Portions of 117 pages were
determined that additional information could be disclosed. The bates stamped page numbers for
the first 102 pages that were reprocessed are: 2019-ICLI-00060 54, 56-109, 120, 170-171, 367-
369, 416-420, 422-435, 540, 556-563, 569, 832, and 885-895. In addition, this supplemental
production contains a reprocessing of the fifteen pages that were withheld in full at the
administrative level. These fifteen pages were bates stamped 2019-ICLI-00060 939 - 2019-ICLI-
00060 953. ICE has applied FOIA Exemptions (b)(5), (b)(6), (b)(7)(C) and (b)(7)(E) to portions
of these pages as described below.

ICE has applied FOIA Exemption (b)(5) to withhold draft documents under the deliberative
process privilege, the general purpose of which is to prevent injury to the quality of agency
decisions, as well as the attorney-client privilege and the attorney work product privilege.
Further, the deliberative process privilege protects the integrity of the deliberative or decision




                                                                                                 www ice.gov
        Case 1:19-cv-02578-TFH Document 18-18 Filed 11/13/20 Page 3 of 4

Page 2 of 3



making processes within the agency by exempting from mandatory disclosure opinions,
conclusions, and recommendations included within inter-agency or intra-agency memoranda or
letters. The release of this internal information would discourage the expression of candid
opinions and inhibit the free and frank exchange of information among agency personnel.

FOIA Exemption (b)(5) exempts from disclosure inter-agency or intra-agency memorandums or
letters, which would not be available by law to a party other than an agency in litigation with the
agency.

FOIA Exemption (b)(6) exempts from disclosure personnel or medical files and similar files the
release of which would cause a clearly unwarranted invasion of personal privacy. This requires a
balancing of the public’s right to disclosure against the individual’s right to privacy. The privacy
interests of the individuals in the records you have requested outweigh any minimal public
interest in disclosure of the information. Any private interest you may have in that information
does not factor into the aforementioned balancing test.

FOIA Exemption (b)(7)(C) protects records or information compiled for law enforcement
purposes that could reasonably be expected to constitute an unwarranted invasion of personal
privacy. This exemption takes particular note of the strong interests of individuals, whether they
are suspects, witnesses, or investigators, in not being unwarrantably associated with alleged
criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interest in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate. As
such, I have determined that the privacy interest in the identities of individuals in the records you
have requested clearly outweigh any minimal public interest in disclosure of the information.
Please note that any private interest you may have in that information does not factor into this
determination.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.
        Case 1:19-cv-02578-TFH Document 18-18 Filed 11/13/20 Page 4 of 4

Page 3 of 3



If you have any questions about this letter, please contact Assistant United States Attorney Katy
Molen at Kathleene.Molen@usdoj.gov.

                                                      Sincerely,




                                                      Fernando Pineiro
                                                      Acting FOIA Officer



Enclosure(s): 117 page(s)

Cc.
Kathleene Molen
Assistant United States Attorney
U.S. Attorney’s Office for the District of Columbia
555 4th Street NW
Civil Division
Washington, D.C. 20530
